United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1873
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    David Zouck

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                           Submitted: January 17, 2017
                             Filed: January 19, 2017
                                  [Unpublished]
                                 ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      David Zouck appeals his conviction and the sentence imposed by the district
     1
court following his guilty plea to conspiring to distribute 500 grams or more of a

         1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
substance containing methamphetamine, and to distributing 5 grams or more of
methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1). We
affirm.

       First, Zouck argues that his plea was involuntary and unknowing, but he did
not move in the district court to withdraw his plea. See United States v. Umanzor,
617 F.3d 1053, 1060-61 (8th Cir. 2010). Second, he argues the district court
erroneously calculated his offense level based on inaccurate information in the
presentence report (PSR), but the court did not err in relying on PSR recitations to
which Zouck did not object. See United States v. Wiggins, 747 F.3d 959, 963 (8th
Cir. 2014) (standard of review); United States v. Munoz, 324 F.3d 987, 991-92 (8th
Cir. 2003). Third, he argues the district court erred by failing to give notice of its
intent to depart upward, but the sentence imposed was not an upward departure from
the applicable Sentencing Guidelines range. Cf. Fed. R. Crim. P. 32(h) (notice
requirement). Fourth, Zouck is incorrect that his concurrent 132-month prison
sentences were beyond the maximum authorized by law. See 21 U.S.C.
§ 841(b)(1)(A), (b)(1)(B); United States v. Bossany, 678 F.3d 603, 606 (8th Cir.
2012) (standard of review). Fifth, we reject Zouck’s claim that the within-
Guidelines-range sentence was unreasonable. See United States v. Black, 670 F.3d
877, 882 (8th Cir. 2012) (standard of review). Last, we decline to address on direct
appeal the claim that counsel provided ineffective assistance. See United States v.
Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).

      Accordingly, we affirm.
                      ____________________________




                                         -2-